Citation Nr: 0630896	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  03-02 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent 
for service-connected post-traumatic stress disorder (PTSD), 
from October 28, 1999.

2.  Entitlement to an increased rating for the residuals of a 
service-connected fracture of the right fifth metacarpal, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for the residuals of a 
service-connected shell fragment wound (SFW) of the left 
lateral thigh, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for a service-
connected left knee disability, status post operative, left 
medial meniscectomy with arthritis, currently evaluated as 10 
percent disabling.

5.  Entitlement to an effective date prior to October 28, 
1999 for the grant of a total disability rating for 
compensation purposes based on individual unemployability 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1972.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal of rating decisions of 
August 2000 and June 2003, issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) at Milwaukee, 
Wisconsin.  The claims on appeal were remanded by the Board 
in July 2004.  The claims return from that Remand for final 
appellate review.

The claims file was transferred to the RO in Chicago, 
Illinois in October 2003.

After the veteran submitted the claims for service connection 
and for an increased rating which underlie this decision, the 
veteran also contended that the RO had never responded to a 
1994 disagreement with a rating decision issued in November 
1994.  By a letter issued in January 2000, the RO determined 
that the notice of disagreement received in December 1999 as 
to the November 1994 rating decision was not timely filed.  A 
statement of the case (SOC) was issued.  The veteran did not 
thereafter submit a substantive appeal.  That issue is not 
before the Board for appellate review.  

In addition to the claims for increased evaluations for 
service-connected left knee, right hand (little finger), and 
left thigh disabilities which the veteran submitted in 
September 1999 and which remain on appeal, the September 1999 
claim also included a claim for service connection for a 
disorder of the left hip, including as secondary to service-
connected SFW, left thigh.  In September 1999, the veteran 
also sought service connection for hearing loss and ringing 
in his left ear.  In December 1999, the veteran stated that 
he had been sprayed with Agent Orange, and the veteran also 
sought service connection for a disorder described as trigger 
finger.  In January 2000, the veteran submitted claims for 
service connection for melanoma and for injuries of the right 
and left eyes.  These claims were denied in a rating decision 
prepared in August 2000 and issued in September 2000.  In 
September 2000, the veteran, through his representative, 
submitted a statement indicating that he did not disagree 
with these determinations.  None of these issues are before 
the Board for appellate review.  

In August 2000, the veteran disagreed with denial of a 
clothing allowance for 1999.  A clothing allowance for 2000 
was granted, by a determination issued in June 2000.  In 
addition, the veteran sought an aid and attendance allowance 
for his spouse.  That claim was denied by a rating decision 
issued in July 2002.  The record before the Board does not 
reflect disagreement with or appeal of the denial of aid and 
attendance for a spouse, and there is no record of any 
substantive appeal as to a clothing allowance benefit.  These 
issues are not before the Board for appellate review.  

By a rating decision prepared in August 2002 and issued in 
September 2002, the RO denied that the veteran had submitted 
new and material evidence to reopen a claim for service 
connection for a right knee disorder, and denied service 
connection for diabetes mellitus and for respiratory 
problems, and denied entitlement to TDIU.  The veteran 
disagreed with those determinations.  In June 2003, the RO 
granted service connection for diabetes mellitus and for a 
right knee disability, and assigned a 20 percent evaluation 
and a 10 percent evaluation for those disabilities, 
respectively, and granted TDIU, effective October 28, 1999.  
The veteran did not disagree with any aspect of the grants of 
service connection, but did disagree with the effective date 
assigned for the grant of TDIU.  The RO issued a SOC 
addressing the denial of service connection for a respiratory 
problem in June 2003.  The veteran continued his disagreement 
with the effective date assigned for the grant of TDIU, but 
did not submit a substantive appeal as to denial of service 
connection for a respiratory disorder.  This issue is not 
before the Board on appeal at this time.

In February 2004, the RO denied entitlement to special home 
adaptation.  The record before the Board does not reflect 
that the veteran has disagreed with or appealed this 
determination, and this issue is not before the Board on 
appellate review at this time.  


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is currently 
manifested by difficulty sleeping, nightmares, hyperarousal 
symptoms, irritation, some isolation, and a Global Assessment 
of Functioning (GAF) score varying primarily from 50 to 55 
during the pendency of this appeal, and the veteran was 
hospitalized for treatment of PTSD once, and requested 
respite care twice, during the pendency of this appeal, but 
the veteran's PTSD is not manifested by circumstantial, 
circumlocutory, or stereotyped speech, difficulty in 
understanding complex commands, impairment of ability to 
perform daily activities; the veteran remains married to his 
wife of nearly 30 years, and a grandchild lives with them.  

2.  The veteran's residuals of a fracture, right (major) 
little finger are currently manifested by lack of active 
flexion of that finger at the carpometacarpal joint, full 
passive flexion of the joint, an essentially normal range of 
motion of the proximal and distal interphalangeal joints, and 
some pain on motion of the little finger, but the residuals 
do not result in deformity or ankylosis, and there is no 
effect on any other finger.  

3.  The veteran's service-connected SFW residuals, left 
lateral thigh, are manifested by two small scars which are 
difficult to see; there is no pain or tenderness of the 
scars, there is no limitation of motion of the left hip, and 
there is no apparent muscle injury.  

4.  The veteran's service-connected left knee disability, 
status post operative, medial meniscectomy, is manifested by 
mild osteoarthritis on radiologic examination, some 
limitation of motion with pain, subjective complaints that 
the left knee locks or gives way, causing the veteran to 
fall, and objective evidence of instability.  

5.  On October 28, 1999, the RO received the veteran's claim 
for service connection for PTSD, and the veteran did not 
submit a formal or informal claim for PTSD prior to that 
date.

6.  The veteran's September 1999 claim for increased 
evaluations for his service-connected left knee, status 
postoperative, medical meniscectomy, right fifth metacarpal 
fracture residuals, and residual of SFW, left lateral thigh, 
did not include an informal claim of individual 
unemployability, and the VA treatment records in the year 
prior to October 28, 1999 do not raise an informal claim for 
TDIU.  

7.  There is no legal or factual basis for an award of TDIU 
prior to October 28, 1999.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation in 
excess of 70 percent for service-connected PTSD are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.126, 4.130, Diagnostic 
Code 9411 (2005).

2.  The criteria for assignment of an evaluation in excess of 
10 percent for the service-connected residuals of a right 
fifth finger fracture have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 4.1, 4.3, 4.7, 4.20, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5155, 5227, 5230 (2005); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5155, 5227 (2002). 

3.  The criteria for assignment of an evaluation in excess of 
10 percent for SFW residuals, left thigh, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 4.1, 4.55(a), 4.56, 4.73, 
Diagnostic Code 5313, 4.118, Diagnostic Codes 7803, 7804, 
7805, 7806 (2005); 38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, 7805, 7806 (as in effect prior to August 30, 2002).

4.  The criteria for a separate, 10 percent evaluation for 
instability, left knee, in addition to and separate from the 
compensable, 10 percent evaluation in effect for 
postoperative meniscectomy, left knee, have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 4.14, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5259, 5260, 5261 (2005).

5.  There is no legal entitlement to an effective date prior 
to October 28, 1999, for an award of TDIU.  38 U.S.C.A. 
§§ 5013, 5103A, 5107, 5110(a) (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.156(c), 3.157, 3.159, 3.400(b)(2)(i), 
3.400(q)(1)(ii), 3.400(r) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters:  Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, the VCAA had not yet been enacted when the 
veteran submitted his September 1999 claim for an increased 
evaluation for service-connected disabilities and his October 
1999 claim for service connection for PTSD, nor had the VCAA 
yet been enacted when the RO issued the August 2000 rating 
decision which underlies a portion of this appeal.  In 
September 2002, the veteran was advised that, due to a change 
in the law, claims for service connection which had been 
denied as not well-grounded were being reviewed.  The veteran 
was advised of the criteria for service connection, and 
advised of the types of evidence which might substantiate a 
claim of service connection or secondary service connection.  
The veteran was advised of VA's duties and of his 
responsibility to submit evidence.

In December 2002, the RO issued a statement of the case (SOC) 
which addressed the claim of entitlement to service 
connection for PTSD and the evaluations assigned for right 
little finger, left thigh, and left knee disabilities.  That 
SOC included the full text of 38 C.F.R. § 3.159, as revised 
to incorporate and implement the VCAA.  In addition, that SOC 
included the full text of regulations governing evaluation of 
muscle injuries, and the complete text of Diagnostic Codes 
(DCs) 5003, 5010, 5156, 5227, including both the version of 
that regulation in effect prior to August 26, 2002, and the 
criteria as revised effective August 26, 2002, including DC 
5230, and a notice to the veteran of the revision of the 
criteria applicable to evaluation of disability involving the 
fingers, among other regulations and criteria addressed in 
this lengthy SOC.

A March 2004 SOC advised the veteran of all law and 
regulations pertaining to a claim for an earlier effective 
date for a grant of TDIU.  That SOC advised the veteran of 
the complete text of 38 C.F.R. § 3.159, in addition to 
providing the applicable provisions of 38 C.F.R. § 3.400, 
among other regulations.  

After the Board issued its July 2004 remand, by a letter 
issued in August 2004, the RO advised the veteran of the 
evidence required to substantiate the claims on appeal, 
advised the veteran of the period of time allowed for 
submission of evidence, advised the veteran of the types of 
evidence VA was responsible for obtaining and of the types of 
evidence VA would assist the veteran to obtain if identified 
by the veteran, among other advice and information provided 
to the veteran.  The Board finds that the August 2004 notice 
advised the veteran of each element of notice described in 
Pelegrini.  The claim was thereafter readjudicated in May 
2005, and a supplemental statement of the case was issued at 
that time, so the notice provided in August 2004 meets the 
requirements set forth in Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

During the pendency of this claim, the veteran was afforded 
VA examinations in 1999, March 2003, and April 2005.  
Voluminous VA treatment records have been obtained, as well 
as Social Security Administration records and statements from 
the veteran's last employer, MYCO, Inc.  The claims files now 
include five volumes, with all but one-half of one volume 
representing development during the pendency of this appeal.  
Following the Board's July 2004 Remand, the RO also obtained 
additional records, including VA treatment records dated from 
1993 from the Madison/Rockford VA Medical Center and 
treatment records from St. Anthony Medical Center dated in 
2000.  Treatment records were requested from the Dallas VA 
Medical Center, and that Medical Center responded that there 
were no additional records, although records dated in 1991 
from that facility were already associated with the claims 
files.  The veteran has not indicated that there are any 
additional records which might be relevant.  The records 
associated with the claims files establish that the duty to 
assist the veteran to develop his claims has been met.

The appellant has been provided with numerous opportunities 
to submit evidence and argument in support of his claims.  
Both the duty to assist and the duty to notify the appellant 
have been met.  Given the actual notices of the VCAA, the 
statements of record, and the development of the evidence, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.  Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  The Board finds that, if there is 
any defect in the notice or timing of the notice to the 
veteran of the provisions of the VCAA, that defect has not 
resulted in any prejudice to the veteran, who has had more 
than six years to identify and present evidence and argument 
to support the claims, and extensive evidence has been 
obtained.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

The VCAA notice referred to above does not specifically 
address the rating and effective date that may be assigned 
following a grant of service connection.  However, the appeal 
at issue includes two issues which are on appeal following 
the assignment of an initial rating subsequent to an initial 
grant of service connection.  As to these two claims, the 
veteran has already disagreed with and appealed the effective 
date assigned for TDIU, and has received specific information 
about the effective date assigned.  As the veteran has 
already appealed the effective date, it would be fruitless to 
require that the veteran be provided with information he has 
already received as part of the effective date appeal.  As to 
the increased initial evaluation claim, the claim has been 
denied herein and the issue of effective date is thereby 
moot.  As to the notification regarding ratings, it would be 
fruitless to require that the veteran be provided with 
information he has already received as part of the increased 
rating appeals.

The other three issues on appeal address claims for higher 
evaluations for disabilities for which service connection has 
been in effect since the 1970s.  As to two of the issues, the 
claims for an increased evaluation have been denied.  Any 
error in failing to notify the veteran regarding the 
effective date is harmless error with respect to the claims 
which are denied in this decision because, with respect to 
claims that are denied, the issue of an effective date is 
moot.  As to the notification regarding ratings, it would be 
fruitless to require that the veteran be provided with 
information he has already received as part of the increased 
rating appeals.  One claim for an increased evaluation is 
granted in this decision, and it would be adverse to the 
veteran's interests to Remand this claim for notice as to 
effective date provisions rather than to grant the increased 
evaluation at this time. 



Law and regulations, claims for increased evaluations, 
including initial evaluations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

A rating that is assigned with a grant of service connection 
must take into account all evidence of the nature and 
severity of the disability from the effective date of service 
connection.  Thus, the rating might be a "staged" rating, 
that is, one comprised of successive ratings reflecting 
variations in the disability's severity since the date of 
service connection.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The question presented by the appeal, then, is 
whether a rating exceeding 70 percent is warranted for the 
veteran's PTSD at any time beginning from October 1999, the 
effective date of the grant of service connection.

1.  Claim for initial rating in excess of 70 percent for PTSD

The veteran's disability due to service-connected PTSD is 
evaluated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  
Under the general rating formula for mental disorders, which 
became effective prior to the veteran's claim for service 
connection, a 70 percent evaluation envisions occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  Id.

A 100 percent schedular evaluation is warranted when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss of 
names of close relatives, own occupation, or own name.  Id.

According to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV), which VA has adopted, under 38 C.F.R. §§ 
4.125 and 4.130, a GAF score of 61-70 suggests some mild 
symptoms (e.g., depressed mood and mild insomnia) OR some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.  A GAF score of 51 to 60 
indicates moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  

Facts and analysis

By a claim received on October 28, 1999, the veteran sought 
service connection for PTSD.  VA clinical records dated in 
October 1999 reflect that the veteran presented for treatment 
after several years away from VA health care.  He had 
multiple somatic complaints and a history of possible anxiety 
disorder or possible PTSD.  He reported nightmares with 
scenes of his experiences in Vietnam.  He reported an 
exaggerated reaction to loud noises.  He reported that he did 
not sleep well, woke up easily, had poor concentration, 
decreased appetite, low energy, and was easily startled.  The 
provider concluded that the veteran had PTSD, but did not 
assign a GAF score.

In November 1999, the veteran's wife submitted a statement 
outlining the veteran's daily activities.  The veteran's wife 
stated that her husband's hygiene was not very good.  She 
reported that he liked to access the Internet and go bowling, 
but that he did not socialize in person with anyone other 
than the owner of the bowling alley.  They did not go out 
together or do things outside the home.  This evidence is 
unfavorable to the veteran's claim for an evaluation in 
excess of 70 percent, as the fact that the veteran remained 
independent in his activities of daily living and that the 
fact that the veteran's wife did not perceive him as 
dangerous to himself or others is unfavorable to the claim 
for a total schedular evaluation.

On VA examination conducted in November 1999, the veteran 
reported sleeping approximately three hours per night, having 
flashbacks, nightmares, hyperarousal symptoms, 
hypervigilance, an increased startle response, poor 
concentration, irritability, and reported hearing voices 
telling him to do things.  He described himself as a loner.  
The veteran was dressed casually and neatly.  He was 
friendly, cooperative, and talkative.  His affect was full 
and reactive.  His speech was within normal limits.  Eye 
contact was sporadic.  He was logical, coherent, and goal-
directed for the most part, but tended to be over-inclusive.  
The examiner described the veteran's childhood as "extremely 
disordered."  The veteran reported a long history of 
difficulty with authority figures and with interpersonal 
relationships.  The examiner concluded that, although the 
veteran met the criteria for PTSD, he also had a personality 
disorder as a result of his developmental history and that 
the personality disorder was the most prominent psychiatric 
condition for this veteran.  The examiner assigned an Axis I 
diagnosis of PTSD, mild, and an Axis II diagnosis of mixed 
personality disorder with avoidant and narcissistic traits.  
The examiner assigned a GAF score of 50 to 60, relating 
primarily to Axis II pathology.  This evidence is unfavorable 
to the veteran's claim, as the veteran's friendly, 
cooperative, and talkative demeanor, his ability to perform 
activities of daily living, and his logical speech, as well 
as the GAF score above 50, are inconsistent with total 
schedular disability.

In December 1999, a GAF score of 55 was assigned.  The 
veteran indicated that he felt less anxious after diazepam 
(Valium) was prescribed, and was able to sleep better at 
night.  March 2000 treatment notes reflect assignment of a 
GAF score of 55.  These scores are consistent with moderate 
or moderately severe symptoms, but are unfavorable to a claim 
for an evaluation in excess of 70 percent for PTSD, as these 
treatment notes do not reflect severe symptoms or profound 
disturbance of industrial and social functioning.  

In September 2001, the veteran attempted suicide by taking an 
overdose of medications, and underwent a brief VA 
hospitalization lasting less than one week.  On admission, a 
GAF score of 40 was assigned.  A GAF score of 60 was assigned 
on discharge.  The discharge summary noted that multiple 
stressors had all occurred on the evening the veteran took 
the overdose.  The veteran identified multiple joint pain as 
a stressor, and a pain management plan was initiated.  While 
these treatment notes reflect severe symptoms, this episode 
of increased symptoms was brief.  The veteran's GAF score 
remained stable until an abrupt confluence of stressors 
triggered the suicide attempt which ended in the veteran's 
hospitalization.  The veteran's GAF improved to 60 by the end 
of the hospitalization, and remained above 50 at each 
clinical evaluation thereafter for the remainder of the 
pendency of the claim, extending more than four years after 
the hospitalization.  The Board finds that a staged rating in 
excess of 70 percent is not warranted for the period of the 
veteran's hospitalization.  

In December 2001, the veteran was again admitted for 
treatment of PTSD.  This was described as a respite stay, in 
that the veteran reported increased anger and irritability 
with his son, who was living with him.  The veteran reported 
that he was fearful of losing his temper.  His mood was 
"tight."  He had no suicidal or homicidal ideations.  A GAF 
score of 50 was assigned on admission and on discharge.  
These treatment reports establish that the veteran's 
manifestations of PTSD remained less than the severity 
contemplated by the assigned 70 percent evaluation.

In June 2002, a GAF score of 50 was assigned.  In December 
2002, a GAF score of 60 was assigned at the conclusion of 
inpatient VA respite care for PTSD.  VA outpatient treatment 
notes averaging monthly or more frequently from March 2004 
through November 2004 disclose that the veteran's PTSD 
symptoms were stable.  A GAF score of 50 was assigned in 
September 2004.  These treatment reports establish that the 
veteran's manifestations of PTSD remained within or less than 
the severity contemplated by the assigned 70 percent 
evaluation.

On VA examination conducted in April 2005, the veteran 
reported thinking about his traumatic experiences frequently.  
He stated he had no friends.  He reported periods of 
remission since he sought treatment for PTSD, but felt he was 
more isolated.  He reported that medication adjustments had 
improved his nightmares although he still continued to wake 
up twice per night and to have a high startle response.  The 
examiner noted that the veteran had been hospitalized three 
times during the pendency of this appeal, once in September 
2001 when the veteran took a drug overdose, in November 2001 
for eyelid surgery, and in November 2002 for treatment of 
PTSD.  He reported having no friends or social life.  He had 
stopped bowling.  The veteran remained married to his wife of 
31 years; his 7-year-old granddaughter lived with them.  
Objectively, the veteran was casually dressed and groomed.  
His speech was somewhat loud and forceful but not pressured 
or threatening.  He reported helplessness and hopelessness.  
His affect was euthymic, with brightness and smiling.  His 
eye contact was adequate.  He reported chronic intermittent 
suicidal ideation without a plan or intent.  A GAF score of 
55 was assigned.  

The examiner noted that the veteran had no gross impairment 
in thought processes or communications, did not have 
delusions or hallucinations, did not have grossly 
inappropriate behavior, and did not demonstrate a persistent 
danger to himself or others.  This evidence is unfavorable to 
the veteran's claim for an initial evaluation in excess of 70 
percent, since, as set forth above, a GAF of 55 is consistent 
with moderate symptoms.  The manifestation of moderate 
symptoms does not support a total schedular evaluation, the 
only schedular evaluation available in excess of 70 percent.  
The veteran's ability to maintain eye contact, maintain 
logical verbal communication, and the absence of delusions, 
hallucinations, or grossly inappropriate behavior, is 
unfavorable to a claim for an initial evaluation in excess of 
70 percent, as this evidence establishes that the veteran 
does not meet those criteria for a total schedular 
evaluation.  

The clinical evidence establishes that the veteran has not 
manifested symptoms of PTSD of such severity as to meet or 
approximate the criteria for a total schedular evaluation at 
any time, to include during a period of VA hospitalization, 
during the pendency of this claim.  Although the veteran 
expressed that he was subject to increased stress at the time 
of the two VA respite hospitalizations discussed above, the 
veteran requested elective admission to deal with those 
stresses, and his overall level of function was assessed as 
stable.  

The examiner who conducted the April 2005 VA examination 
discussed the criteria for an evaluation in excess of 70 
percent, and explained why the veteran did not meet these 
criteria.  The review of the clinical records, beginning from 
the veteran's claim in October 1999, establishes that 
assignment of an initial evaluation, including a staged 
evaluation, in excess of 70 percent is not warranted.  In 
particular, the Board notes that the veteran's granddaughter, 
who is currently in elementary school, has lived with the 
veteran and his wife during the majority of the pendency of 
this claim.  The evidence of successful continuation of this 
caretaking role and relationship establishes that the veteran 
is not entitled to a total schedular evaluation for PTSD.  
The evidence is not in equipoise, and the provisions of 
38 U.S.C.A. § 5107(b) regarding reasonable doubt are not 
applicable to warrant a more favorable determination.  

2.  Claim for an increased rating for right (major) fifth 
metacarpal fracture residuals

During the course of this appeal, VA revised Diagnostic Codes 
5216 to 5230, which pertain to ankylosis and limitation of 
motion of fingers.  See 67 Fed. Reg. 48,784-87 (July 26, 
2002).  The revisions became effective on August 26, 2002. 

Under the criteria for evaluation of disability due to 
disability of the right (little) finger in effect until 
August 26, 2002, 38 C.F.R. § 4.71a, DC 5227 applied to 
ankylosis of any finger other than the thumb, index finger or 
middle finger, that is, the ring finger or little finger.  
Under DC 5227, as in effect prior to August 26, 2002, a 
noncompensable rating was warranted for ankylosis of the ring 
or little finger.  The note following that code indicated 
that extremely unfavorable ankylosis of a finger would be 
rated as amputation under DCs 5152-5156.  Amputation of a 
portion of the little finger, with resection at the proximal 
interphalangeal (PIP) joint, warranted a 10 percent 
evaluation; the next higher schedular evaluation required 
amputation with metacarpal resection.  DC 5156.

The revised rating criteria for the index, long, ring, and 
little fingers (digits II, III, IV, and V), set forth normal 
ranges of motion and state that for digits II through V, the 
metacarpophalangeal (MP) joint has a range of zero to 90 
degrees of flexion, the PIP joint has a range of zero to 100 
degrees of flexion, and the distal (terminal) interphalangeal 
(DIP) joint has a range of zero to 70 or 80 degrees of 
flexion.  See 38 C.F.R. § 4.71a, Evaluation of Ankylosis or 
Limitation of Motion of Single or Multiple Digits of the Hand 
(2005).  However, with either favorable or unfavorable 
ankylosis, if only the little finger is affected, a 
noncompensable evaluation is assigned, under either DC 5227 
or under DC 5230.

Facts and analysis

By a rating decision prepared in July 1973, the veteran was 
granted service connection for the residuals of a fracture of 
the right fifth metacarpal, and a noncompensable evaluation 
was assigned for that disability.  By a statement received on 
September 2, 1999, the veteran sought an increase in that 
evaluation.

On examination conducted in October 1999 for Social Security 
Administration purposes, there were no findings of disability 
due to right fifth metacarpal disability.  Because this 
report is devoid of evidence of disability due to residuals 
of a fracture of the right little finger, it is unfavorable 
to the veteran's claim.  

On VA examination conducted in November 1999, the veteran 
reported that his hand pain would awaken him in the night.  
He stated that when he first woke up each day, he was unable 
to open his hand and required his wife's assistance to open 
it up.  Once it was opened up, then he could used it 
throughout the day.  He reported decreased grip strength and 
reported that he dropped things regularly.  On objective 
examination, there was pain with CMC (carpal metacarpal 
joint) grind.  There was full flexion and extension of the 
CMC, DIP, and PIP joints of the fifth digit.  There was 
significantly decreased grip strength.  There was slightly 
decreased sensation to light touch.  Radiologic examination 
conducted in November 1999 disclosed evidence of slight 
deformity of the fifth digit at the distal 
metacarpophalangeal joint, with the fracture in near anatomic 
alignment, and no evidence of degenerative joint disease.  

The applicable regulations provided no criterion other than 
partial amputation, or extremely unfavorable ankylosis, which 
allowed an evaluation in excess of 10 percent.  The above 
evidence is, therefore, unfavorable to the claim for an 
evaluation in excess of 10 percent, since it establishes that 
neither extremely unfavorable ankylosis or partial amputation 
were present.  Although the veteran indicated that he had 
difficulty opening his hand in the morning, the examiner did 
not attribute that complaint to the service-connected 
residuals of the fracture of the little finger.  That 
complaint does not serve as a factual basis to find that the 
veteran met or approximated the criteria for an evaluation in 
excess of 10 percent on the basis of extremely unfavorable 
ankylosis or partial amputation.  Review of the criteria 
establishes that the veteran met the criteria for a 10 
percent evaluation only with consideration of pain, but there 
is no evidence that the residuals of the fracture were so 
painful as to warrant an evaluation in excess of 10 percent.

On VA examination conducted in April 2005, there was no 
deformity, swelling, or tenderness of the right hand.  The 
veteran was able to strongly resist passive flexion of the 
joints of the fifth finger with normal strength.  Range of 
motion of the carpal metacarpal phalangeal joint of the right 
little finger was from 0 to 98 degrees of passive flexion 
with discomfort throughout the entire range of motion after 
four or five repetitions.  The veteran had no independent 
active flexion of that joint, but was able to flex it to 
about 70 degrees when he made a fist.  Extension was from 0 
to 30 degrees and was painless.  At the PIP joint and at the 
DIP joint of the right little finger, the veteran had 
extension from 0 to 30 degrees and flexion from 0 to and 90 
degrees without pain.  There was a gap of one-half inch 
between the fingertip and the proximal transverse crease of 
the palm, with the finger flexed.  The examiner concluded 
that there was no ankylosis of the fifth digit, and there was 
minimal loss of function of the hand.  The examiner noted the 
veteran's reports of loss of function of the right hand, but 
found no objective loss of function.  

The report of the April 2005 VA examination is also 
unfavorable to the claim for an evaluation in excess of 10 
percent for little finger disability.  Even though the 
evidence demonstrates that the veteran lacks active flexion 
of the metacarpophalangeal joint, that limitation of motion, 
which may, under Note 3, Evaluation of Ankylosis or 
Limitation of Motion of Single or Multiple Digits of the 
Hand, be considered unfavorable ankylosis, warrants no more 
than a noncompensable evaluation under either DC 5227 or DC 
5230, by the terms of the criteria.  The revised criteria 
provide an evaluation in excess of 10 percent for disability 
of the little finger only when that disability is paired with 
disability of the index finger (DC 5223), or where there is 
unfavorable ankylosis or amputation of the little finger and 
another finger (5219).  The evidence establishes that none of 
these criteria are met.  

Under the more favorable version of the regulations, 
extremely unfavorable ankylosis, which contemplates all 
joints of the finger being in extension or extreme flexion, 
or with rotation and angulation of bones, is ratable as 
amputation, but as noted above, such a problem is not evident 
in the veteran's case.  He has only one joint affected, and 
there is no rotation or angulation of bones.  Thus, 
entitlement to an evaluation in excess of 10 percent cannot 
be based on extremely unfavorable ankylosis, since the 
veteran does, in fact, have passive motion of all joints of 
the little finger and there is no deformity due to ankylosis.  

There is no evidence that the residuals of the fracture of 
the little finger present any factor of disability which is 
not addressed in the schedular criteria, and the examiner 
specifically stated that the radiologic evidence did not 
support any loss of function.  Even with radiologic evidence 
of arthritis of one joint of the little finger, a separate 
compensable evaluation for arthritis would not applicable.  
See 38 C.F.R. § 4.71a, DC 5003.  The preponderance of the 
evidence is against an initial evaluation in excess of 10 
percent for residuals of a fracture, right (major) little 
finger.

3.  Claim for an evaluation in excess of 10 percent for 
residuals, SFW, left thigh

Muscle injuries are evaluated pursuant to criteria at 38 
C.F.R. §§ 4.55, 4.56, and 4.73.  For rating purposes, the 
skeletal muscles of the body are divided into 23 muscle 
groups in 5 anatomical regions.  38 C.F.R. § 4.55(b).  The 
specific bodily functions of each group are listed at 38 
C.F.R. § 4.73.  

The severity of the muscle disability is determined by 
application of criteria at 38 C.F.R. § 4.56.  First, an open 
comminuted fracture with muscle or tendon damage will be 
rated as severe, unless (for locations such as the wrist or 
over the tibia) the evidence establishes that the muscle 
damage is minimal.  38 C.F.R. § 4.56(a).  A through and 
through injury with muscle damage shall be evaluated as no 
less than a moderate injury for each group of muscles 
damaged.  38 C.F.R. § 4.56(b).  

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(c).

Muscle injury disabilities are rated as slight, moderate, 
moderately severe or severe according to criteria based on 
the type of injury, the history and complaint, and objective 
findings.  38 C.F.R. § 4.56(d).  38 C.F.R. § 4.56(d)(1) 
describes slight disability of muscles: (i) Type of injury: 
simple wound of muscle without debridement or infection; (ii) 
History and complaint: service department record of 
superficial wound with brief treatment and return to duty; 
healing with good functional results; no cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section; (iii) Objective findings: minimal scar; no 
evidence of fascial defect, atrophy, or impaired tonus; no 
impairment of function or metallic fragments retained in 
muscle tissue.

The veteran's service-connected scar on the lateral and lower 
aspect of the right thigh with hypesthesia has been evaluated 
pursuant to Diagnostic Code 5313, which provides evaluations 
for disability of Muscle Group (MG) XIII.  The function of 
these muscles are as follows: Extension of hip and flexion of 
knee; outward and inward rotation of flexed knee; acting with 
rectus femoris and sartorius synchronizing simultaneous 
flexion of hip and knee and extension of hip and knee by 
belt-over-pulley action at knee joint.  The muscles include 
the posterior thigh group, and hamstring complex of 2-joint 
muscles: (1) Biceps femoris; (2) semimembranosus; (3) 
semitendinosus.  Muscle disability under this provision is 
evaluated as follows: slight (0 percent); moderate (10 
percent); moderately severe (30 percent); and severe (40 
percent).  38 C.F.R. § 4.73.

Under DC 5313, the next higher evaluation in excess of 10 
percent, a 30 percent evaluation, requires evidence of 
moderately severe muscle disability.  Moderately severe 
disability of muscles is characterized by a through and 
through or deep penetrating wound by a small high velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  A showing of moderately severe 
muscle disability should include a record of consistent 
complaints of cardinal signs and symptoms of muscle 
disability as defined in 38 C.F.R. § 4.56(c) and, if present, 
evidence of inability to keep up with work requirements.  
Objective findings characteristic of moderately severe muscle 
disability include entrance and (if present) exit scars 
indicating the track of the missile through one or more 
muscle groups. Indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with the sound side are also indicative of 
moderately severe muscle disability.  Tests of strength and 
endurance compared with the sound side should demonstrate 
positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

Facts and analysis

By a rating decision prepared in June 1972, the veteran was 
granted service connection for the residuals of a shrapnel 
wound, MG XIII, posterior lateral aspect, left thigh, and a 
10 percent evaluation was assigned for that disability.  

The report of an examination conducted in October 1999 for 
Social Security Administration purposes included no findings 
of disability due to residuals of a shrapnel wound.  Because 
this report is devoid of evidence of disability due to 
residuals of a shrapnel wound, it is unfavorable to the 
veteran's claim.  

On VA examination conducted in November 1999, there were two 
small scars posteriorly on the left thigh.  The examiner 
concluded that the veteran had a shell fragment wound of the 
posterior left lateral thigh with residual pain.

On VA examination conducted in April 2005, the veteran 
reported bilateral posterior thigh and leg cramps.  The 
examiner noted that the report of the 1999 VA examination 
stated that there were two posterior thighs scars.  The 
examiner indicated that he was uncertain if he could 
appreciate those scars.  There was a one-centimeter area that 
was, he stated, perhaps minimally hypopigmented.  That area 
was not elevated, depressed, tender, or retracted, and was 
similar to surrounding skin.  The examiner was uncertain if 
this was the veteran's residual scar.  This was in the upper 
posterior lateral thigh well below the hip joint.  There was 
no muscle atrophy.  Strength was 5/5 and symmetrical in both 
thighs.  The veteran denied muscle weakness.  The examiner 
concluded that the veteran had residual, unremarkable 
shrapnel scar, left posterior thigh.  

There was no suggestion that the shrapnel injury had caused 
loss of muscle, the examiner opined, although the veteran had 
been awarded service connection for muscle injury.  The 
examiner noted that there was no atrophy of muscle observed 
on examination and right and left thigh muscle strength was 
symmetric.  The small size of the shrapnel wound and the 
clear documentation at the time of the injury that there were 
no vascular abnormalities established no basis for muscle 
loss.  The examiner further stated that an EMG was not 
ordered because the veteran previously had a normal EMG, and 
there was no evidence of muscle injury; in any event, the 
examiner noted, the veteran's severe needle phobia would make 
an EMG almost impossible.  

This evidence is wholly unfavorable to the veteran's claim 
for an evaluation in excess of 10 percent for his left thigh 
SFW residuals, since no manifestation of muscle disability 
has been identified.  This evaluation cannot be reduced, as 
it has been in effect for more than 30 years, but the 
preponderance of the evidence is against a finding that the 
veteran has or approximates moderately severe muscle injury 
so as to warrant the next higher evaluation, a 30 percent 
evaluation.  Because the evidence is not in equipoise, the 
provisions of 38 U.S.C.A. § 5107(b) regarding resolution of 
reasonable doubt are not applicable to warrant a more 
favorable result.  



4.  Claim for an evaluation in excess of 10 percent for left 
knee disability

The veteran has been granted a 10 percent evaluation for his 
service-connected left knee disability, under 38 C.F.R. 
§ 4.71a, DCs 5259-5010, effective from 1972.  Under DC 5259, 
the schedular criteria call for a 10 percent disability 
rating for removal of cartilage with symptomatic residuals.  
The criteria for evaluation under DC 5010, used to evaluate 
traumatic arthritis, are the criteria under DC 5003.

The provisions of 38 C.F.R. § 4.71a, DC 5003, the criteria 
for evaluating degenerative arthritis, state that 
degenerative arthritis established by radiologic findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  DC 5003 further states that, where limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint affected by limitation of motion, to be combined, not 
added, under DC 5003.

Functional limitations due to pain must be accounted for in a 
disability evaluation.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The Board is obligated to take the veteran's reports 
of painful motion into consideration.  38 C.F.R. §§ 4.40, 
4.45.

Other criteria used to evaluate knee disability under DC 5257 
provide that slight impairment involving recurrent 
subluxation or lateral instability warrants a 10 percent 
evaluation.  A 20 percent disability rating is warranted for 
moderate impairment, and a 30 percent disability rating is 
assigned for severe impairment.  DC 5257.

Full range of motion of the knee is from 0 degrees to 140 
degrees in extension and flexion.  38 C.F.R. § 4.71a, Plate 
II.  When flexion of the knee is limited to 60 degrees, a 
noncompensable rating is assignable under DC 5260.  When 
flexion is limited to 45 degrees, a 10 percent rating is 
assignable.  When extension is limited to 5 degrees, a 
noncompensable rating is assigned under DC 5261.  When 
extension is limited to 10 degrees, a 10 percent rating may 
be assigned.

Where a veteran has knee instability or subluxation which is 
evaluated under DC 5257, a separate, compensable evaluation 
may be assigned if the veteran also has degenerative joint 
disease which may be evaluated under DC 5003.  See VAOPGCPREC 
9-98; VAOPGCPREC 23-97.  Compensating a claimant for separate 
functional impairment under DCs 5257 and 5003 does not 
constitute pyramiding.  See VAOPGCPREC 23-97.  

However, the General Counsel noted that a separate rating 
must be based upon additional disability.  When a knee 
disorder is already rated under DC 5257, the veteran must 
also have limitation of motion under DC 5260 or DC 5261 in 
order to obtain a separate rating for arthritis.  If the 
veteran does not at least meet the criteria for a zero 
percent rating under either of those limitation-of-motion 
diagnostic codes, there is no additional disability for which 
a separate rating may be assigned.  VAOPGCPREC 23-97.  A 
veteran may receive separate, compensable ratings under both 
Diagnostic Codes 5260 and 5261 if the evidence establishes 
both limited flexion and extension at a compensable level for 
the same joint.  See VAOPGCPREC 9-04.

Under DC 5258, dislocation of semilunar cartilage with 
frequent episodes of "locking," pain, and effusion into the 
joint is rated as 20 percent disabling while, under DC 5259, 
as noted above, removal of cartilage with symptomatic 
residuals is rated as 10 percent disabling.  38 C.F.R. § 
4.71a, DCs 5258 and 5259.

Facts and analysis

By a rating decision prepared in June 1972, the veteran was 
granted service connection for a left knee disability, status 
post meniscectomy, and a 10 percent evaluation was assigned 
for that disability.  The 10 percent evaluation has been 
continued since then, based on x-ray evidence of degenerative 
joint disease and painful motion.  By a statement received on 
September 2, 1999, the veteran sought an increased evaluation 
for that service-connected disability.

On VA examination conducted in November 1999, the veteran 
reported having two falls because his knee gave out in the 
prior week, and reported that he routinely fell because of 
the knee giving out, with those falls averaging approximately 
once monthly.  He reported that knee pain woke him up during 
the night an average of once or twice each night.  His knee 
pain would decrease in the morning once he limbered the knee 
up, but then it would progressively get worse throughout the 
day. He was able to walk approximately one block, after which 
he would have to rest for 10 or 15 minutes.  He reported that 
he could stand for as long as 45 minutes, and he could sit 
for an extended period of time, as long as he was not 
required to stand.  He used a cane and a brace with medial 
and lateral metal posts.

On objective examination, the veteran had a medial 
postoperative scar.  He had a 10 degree extensor lag but 
passively could be placed in full extension.  Flexion was to 
120 degrees.  There was no pain with rocking of the patella 
and the patellofemoral joint, but there was medial facet pain 
and tenderness to palpation.  There was no effusion.  There 
was ligamentous stability to Lachman's, and to varus and 
valgus stress.  There was lateral joint line tenderness.  
McMurray's test was negative.  The examiner concluded that 
the veteran had medial compartment of the knee degenerative 
joint disease.  Radiologic examination disclosed decreased 
medial joint space and a loose body, as well as 
patellofemoral degenerative joint disease.  This examination 
report is unfavorable to a separate compensable evaluation 
for both the residuals of meniscectomy and for arthritis, 
since there is no objective evidence of instability, 
subluxation, or other symptom of meniscectomy.  

Examination for physical therapy purposes in November 1999 
disclosed a lack of three degrees of active extension of the 
left knee and flexion to 122 degrees.  Patellar grinding, 
Clark's test, and McMurray's test were positive, and there 
was crepitus.  The Apley compression and traction tests were 
negative.  There was no laxity of the anterior cruciate, 
posterior cruciate, or lateral collateral ligaments, but 
there was one plus laxity of the medial collateral ligament.  
This evidence is favorable to assignment of a 10 percent 
evaluation under DC 5257, in addition to a separate 
evaluation under DC 5010 of at least a compensable degree, 
since the finding of degenerative joint disease was present 
on the prior x-rays with a painful range of motion and now 
there is evidence of subluxation and instability, which would 
warrant a separate, compensable evaluation under DC 5257.  As 
established by VAOPGCPREC 23-97, where findings of arthritis 
and of post-meniscectomy disability are both present to a 
compensable degree, the veteran is entitled to separate 
evaluations under each set of criteria, since these criteria 
do not overlap.   

In December 1999, the veteran complained that his knee 
remained unstable and a new brace was issued in November 
1999.  He reported that the knee was rotating while he 
ambulated and he continued to get a shock sensation deep in 
the knee joint.  A different brace was provided.

VA outpatient treatment notes dated in April 2002 disclose 
that the veteran had nearly full extension of the left knee 
and 120 degrees of flexion.  Radiologic examination disclosed 
degenerative joint disease.  There was slightly laxity with 
valgus stress.  This evidence is favorable to a compensable, 
10 percent evaluation under DC 5257, based on laxity, in 
addition to a 10 percent evaluation under DC 5259, based on 
x-ray evidence of degenerative joint disease with a painful 
range of motion.  

On VA examination conducted in April 2005, the veteran was 
using an electric scooter for mobility, but was able to 
ambulate.  He was wearing bilateral hinged knee braces and he 
walked with a wide-based gait.  The examiner did not describe 
the presence or absence of laxity or subluxation.  The 
examiner did not describe the veteran's range of motion of 
the knee.  However, resolving reasonable doubt in the 
veteran's favor, it is reasonable to assume that the veteran 
continued to have laxity of the left knee, since he continued 
to use a hinged knee brace.  

As laxity is evaluated under DC 5257, and the veteran 
currently has not been granted an award under DC 5257, he is 
entitled to a separate 10 percent evaluation under that 
diagnostic code, in addition to the current evaluation under 
DCs 5010-5259.  The separate rating under DC 5257 is assigned 
in addition to the 10 percent evaluation which has been in 
effect for in excess of 30 years.  The preponderance of the 
evidence is against a finding that the veteran is entitled to 
an additional, separate evaluation under any other diagnostic 
code in addition to the evaluations under DC 5257 and 5259-
5010, as there is no evidence of any manifestation of 
disability not encompassed within those evaluations.  

5.  Claim for earlier effective date for grant of TDIU

Applicable law and regulations

The assignment of effective dates of awards is governed by 38 
U.S.C.A. § 5110(a), which provides that, unless specifically 
provided otherwise, the effective date of an award based on 
an original claim or a claim for increase "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefore."  

The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred if 
a claim is received within one year of such date.  Otherwise, 
the effective date is the date of receipt of the claim.  38 
C.F.R. § 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 
125, 126-27 (1997) (holding that 38 U.S.C.A. § 5110(b)(2) and 
38 C.F.R. § 3.400(o)(2) are applicable only where an increase 
in disability precedes a claim for an increased disability 
rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) 
applies).

A "claim" or "application" is a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).  An informal claim is any 
communication indicating an intent to apply for one or more 
benefits.  The benefit being sought must be identified.  38 
C.F.R. § 3.155.  

Upon receipt of an informal claim, if a formal claim had not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. § 
3.155(a).

Facts and analysis

In September 1999, the veteran submitted a claim for 
increased evaluations for service-connected left thigh, knee, 
and right hand disabilities, as well as submitting claims for 
service connection for additional disorders.  At the time the 
veteran submitted that claim, his last correspondence with VA 
had been in 1994.  In October 1999, the veteran submitted a 
claim for service connection for PTSD.  In September 2000, 
the veteran submitted a written claim for TDIU.

Based on the October 1999 claim, service connection for PTSD 
was granted, effective in October 1999, and that disability 
has been evaluated as 70 percent disabling.  Later, effective 
in August 2000, service connection for granted for a right 
knee disability, and a 10 percent evaluation was assigned.  
Effective in January 2001, service connection was granted for 
diabetes mellitus, and a 10 percent evaluation was assigned, 
later increased to 20 percent.  The veteran's grant of TDIU 
is based on the disability resulting from six disabilities, 
PTSD (70 percent), diabetes (20 percent), a fracture of the 
right fifth metacarpal (10 percent), residuals of a shell 
fragment wound of the left lateral thigh (10 percent), a left 
knee disability (10 percent), and a right knee disability (10 
percent), resulting in a combined current 90 percent 
evaluation, as of April 2003.  

Although the veteran did not submit a formal claim for TDIU 
until September 2000, the RO has accepted the date of claim 
for PTSD as an informal claim for TDIU, and has granted TDIU 
effective as of the date of receipt of the claim for PTSD.  
The Board has reviewed the record to determine whether any 
informal claim or claims for service connection were 
submitted prior to October 28, 1999, so as to support an 
effective date for the award of TDIU prior to that date, or 
whether the claims for increased evaluations for the other 
three disabilities were received, formally or informally, 
prior to that date, so as to support an earlier effective 
date for TDIU.

Review of the claims files discloses no communication from 
the veteran, following an October 1994 report of contact and 
the issuance of a November 1994 rating decision, until the 
September 2, 1999 receipt of a claim from the veteran for 
increased evaluations for his three service-connected 
disabilities.  As noted above, that communication also 
contained a claim for service connection for a left hip 
disability, for hearing loss, and for tinnitus.  

In the communication received in September 1999, the veteran 
stated he had recently been treated by VA for his service-
connected disabilities.  VA outpatient treatment records 
disclose that the veteran was treated in July 1999 for 
complaints of dull chest pain, lack of energy, and not 
feeling good for the past eight or nine months.  He reported 
that he had recently fallen when his service-connected leg 
went out.  In late July 1999, diagnoses of hidradenitis, 
multiple joint complaints, chest tightness, hypertension, 
tremor and hand cramping, anxiety, and possible PTSD, were 
assigned.  

Factually, the July 1999 VA outpatient treatment notes 
establish that the veteran had no VA or private medical care 
in the year prior to that treatment.  Those treatment notes 
do not provide an informal claim for TDIU, since the veteran 
did not indicate that he was not employed, and the treatment 
notes do not disclose a subjective complaint or medical 
assessment that the veteran was industrially impaired by his 
service-connected left knee disability, his left thigh 
disability, or a right little finger disability.  VA 
outpatient treatment notes dated in early September 1999 
reflect that the veteran reported that he had lost his job, 
and was having problems with symptoms of PTSD.  

However, since the veteran had not previously sought service 
connection for PTSD, although he had sought service 
connection for other disorders, the clinical notes cannot 
serve as an informal claim for service connection for PTSD.  
This treatment note cannot be construed as a claim for 
service connection for PTSD prior to October 28, 1999.  See 
38 C.F.R. § 3.157; Kessel v. West, 13 Vet. App. 9 (1999) 
(examination or clinical records may only be considered 
informal claims under 38 C.F.R. § 3.157(b) if there is prior 
allowance or disallowance of a former claim).  

In short, the Board is unable to find any evidence prior to 
October 28, 1999 that may be construed as a formal or 
informal claim for service connection for PTSD.  The RO 
properly accepted the date of the claim for service 
connection for PTSD as the date of the veteran's claim for 
TDIU, since PTSD, evaluated as 70 percent disabling, is the 
veteran's most disabling service-connected disability, 
followed by his service-connected diabetes, which was 
diagnosed in 2001.  

There are no facts which support a finding that the veteran 
submitted a claim for service connection for PTSD prior to 
October 28, 1999.  Under the provisions of 38 U.S.C.A. 
§ 5110, that date is the earliest date which may be assigned 
for a grant of service connection for PTSD.  The veteran does 
not contend that he is individually unemployable without 
consideration of PTSD and diabetes mellitus, which account 
for 80 percent of his current 90 percent combined disability 
evaluation.  Therefore, an increase in service-connected 
disability so as to warrant a finding of individual 
unemployability is not factually ascertainable prior to 
October 28, 1999.  38 U.S.C.A. § 5110.  The preponderance of 
the evidence is against a finding that the veteran submitted 
an application for service connection for PTSD prior to that 
date.  As the evidence is not in equipoise, the provisions of 
38 U.S.C.A. § 5107(b) regarding reasonable doubt are not 
applicable.  The appeal for an effective date prior to 
October 28, 1999 for a grant of TDIU must be denied.


	(CONTINUED ON NEXT PAGE)




ORDER

The appeal for an initial rating in excess of 70 percent for 
service-connected PTSD is denied.

The appeal for an increased rating in excess of 10 percent 
for the residuals of a service-connected fracture of the 
right fifth metacarpal is denied.

The appeal for an increased rating in excess of 10 percent 
for the residuals of a service-connected shell fragment wound 
of the left lateral thigh is denied.

A separate 10 percent evaluation under DC 5257, in addition 
to the current 10 percent evaluation under DCs 5259-5010, is 
granted, subject to regulations governing the effective date 
of an award of monetary compensation; the appeal is granted 
to this extent only.  

The appeal for an effective date prior to October 28, 1999, 
for the grant of an award of TDIU, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


